Citation Nr: 1815606	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN). 

2.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome. 

3.  Entitlement to service connection for dental disorder, to include surgical residuals.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a gynecological disorder, to include uterine cysts.

6.  Entitlement to service connection for right hip disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

9.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1997.

This case now before the Board stems from the appeal of a March 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has re-characterized the claims on appeal as generalized claims for any analogous medical disorders in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge in June 2017, and a transcript of that proceeding has been associated with the claims file.

The Board further notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Review of the file reveals, however, that the AOJ (i.e., Veterans Benefits Administration) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  Thus, the claim for outpatient dental treatment is referred to the AOJ (which, in this case, is Veterans Health Administration) for appropriate action, to include, if appropriate, informing the Veteran and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

The issues of entitlement to service connection for a low back disorder, right hip disorder, gynecological disorder, acquired psychiatric disorder, sleep disorder, and left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with hypertension in 2002, within approximately five years of service discharge and following elevated readings at the end of her active duty tenure.

2.  The Veteran was treated in service for right wrist tendonitis, identified right wrist carpal tunnel syndrome on her discharge medical assessment, and has testified that her symptomatology did not abate prior to her post-service diagnosis. 

3.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  The Veteran received routine dental treatment during active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hypertension.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for carpal tunnel syndrome of the right wrist.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide specific notification and assistance to the Veteran under 38 C.F.R. § 3.159 (2017).  Neither the Veteran, nor his representative has raised any argument with the duties to notify or duty to assist, to include during her June 2017 Board hearing.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Accordingly, no further notice or assistance is required.

Service Connection

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id. at 367.

Hypertension & Right Wrist Disorder

Facts & Analysis

The Veteran is seeking entitlement to service connection for hypertension and carpal tunnel syndrome of the right wrist, alleging that the symptoms she first experienced in service have continued through to the present day.  See generally June 2017 Board hearing transcript ("when did your hypertension begin?...I can tell you when the pain in my head and the dizziness began...started here in 1988...so you had mixed readings in service as well and since you've gotten out?...I did...And are you currently diagnosed with carpal tunnel syndrome?...Yes... And the same symptoms that you experienced when you were in service, were they the same symptoms that you experienced after...Yes.")

Regarding the first two elements of service connection, the Veteran has current diagnoses of hypertension and carpal tunnel syndrome.  See June 2012 VA examination ("Diagnosis...Carpal Tunnel Syndrome, right wrist"); see also December 2002 Dr. M.Y. note ("Assessment...HTN").  Service-treatment records reflect elevated blood pressure readings and that the Veteran was assessed with right wrist tendonitis, identifying carpal tunnel syndrome upon discharge.  See i.e. December 1994 Chronological Record of Medical Care ("BP 138/88"); June 1995 Division 1st Medical Group note ("RT wrist pain...probable tendonitis"); October 1996 Report of Medical Assessment ("Recurrent problems Right wrist Carpal Tunnel Syndrome"); October 1996 Family Practice Clinic Retirement examination ("BP: 134/76").  Thus, entitlement to service connection for these disorders turns upon the issue of the nexus between the in-service complaints and the Veteran's current conditions.  

Regarding the Veteran's HTN, the Veteran has not been afforded a VA examination for this condition.  However, she had hypertension confirmed in December 2002.  This is outside the one-year timeframe during which presumptive service connection applies under 38 C.F.R. § 3.309(a) because hypertension as a "chronic disease."  However, there was still less than a five-year gap between service and initial treatment.  In addition, the Veteran and her spouse credibly testified as to experiencing ongoing complaints of dizziness and headaches associated with occasional elevated high blood pressure both during and after service.  There is clear linkage to service and a justifiably found, legitimate pattern of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Although there were other contributing factors related to her now-diagnosed hypertension, including that it "may be due to recent weight gain," there is no compelling reason to find that it is not the continuation of the original hypertensive condition. 

Although further medical examination might provide more information, there is enough favorable evidence of record.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Regarding the Veteran's carpal tunnel syndrome, in a June 2012 VA examination report, the examiner provided the opinion that the Veteran's carpal tunnel syndrome was less likely as not caused by or a result of service.  For the rationale, the examiner contradictorily explained that "prolonged inflammation in the wrist can lead to neurological issues such as carpal tunnel."  In order to justify the negative conclusion, the examiner improperly relied upon a lack of documented treatment for the disorder following service, opining that "the claimant has failed to provide enough evidence to show that she has had ongoing issues since the right wrist tendinitis in 1995 to show chronic inflammation."  This unsuitable justification also failed to consider the Veteran's lay statements of continuous symptomatology, including the complaints noted on her 1996 discharge medical assessment.  

Resolving all reasonable doubt in her favor, the Board concludes that the Veteran is entitled to service connection for carpal tunnel syndrome of the right wrist.  Here, the medical evidence is in conflict, but the facts of this case are such that additional medical nexus evidence is not required to adjudicate the claim.  The Board finds that the June 2012 VA opinion is the most probative evidence of record, especially in light of the competent and credible lay statements indicating a relationship between the current condition and the documented, in-service treatment.  Although the opinion was negative and admittedly imperfect, the examiner did, in-fact, provide a medical link between wrist inflammation and carpal tunnel.  When coupled with the Veteran's credible testimony, the Board finds that a nexus is established.  

Moreover, the evidence establishes that the Veteran had pain in her right wrist in service and is currently diagnosed with carpal tunnel syndrome.  Thus, service connection for carpal tunnel syndrome of the right wrist is warranted.

Dental Disorder

The Veteran seeks service connection for a dental disorder claimed as residuals of in-service treatment.  See June 2017 Board hearing transcript ("In '77, I was [on base], that's where they did the first removal.  And at Tindall, I think that's where they had to go down under my gum, but at Clark is when the doctor went in and she cut my gum...What are the symptoms that you experience from the surgeries you had?... I'll always have the space...pockets that are left, they're really ...I used to have a lot of bleeding... I don't know how to describe the pain.  It's worse than a toothache...Biting the side of my gum, I have that").

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2017)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  As noted in the Introduction above, a claim of entitlement to outpatient dental treatment is being referred to the AOJ for any appropriate action, and the Board will limit its findings to the claim of service connection for a dental disability for compensation purposes.  

The Veteran's in-service dental history is replete with ongoing treatment and surgical intervention, including "complications: bleeding, swelling, infection, sensitive teeth, mobility of teeth."  However, there is no indication of trauma to the mouth or jaw resulting in bone loss of the maxilla or mandible was documented.  The October 1996 service separation-examination report also did not show any indication of trauma to the mouth or jaw resulting in bone loss of the maxilla or mandible.  

The Veteran's toothache and other current dental maladies do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  

As alleged by the Veteran at her June 2017 hearing, she has merely had tooth pain and cavities, or at most tooth decay with periodontal disease such as gum bleeding.  Accordingly, she has not presented a service connection claim for which compensation may be granted. 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome, is granted.

Entitlement to service connection for a dental disorder is denied.

REMAND

Gynecological & Low Back Disorders

The Board finds that the gynecological examination of record does not include an accurate and complete picture of the Veteran's medical history.  Specifically, the June 2012 VA examiner noted the Veteran's active-duty diagnosis of fibroids, but was unable to confirm that "she still has fibroids" as a pelvic ultrasound was ordered, but was "not forwarded for review."  Thus, this matter is remanded for an additional VA examination to contemplate updated treatment records, to include the aforementioned pelvic ultrasound.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

The Board finds that the issue of entitlement for a low back disorder is inextricably intertwined with the Veteran's gynecological disorder, as reflected in her service treatment records and opined by the June 2012 VA examiner who found that "the claimant's lower back pain reported during active duty was always associated with GYN complaints."  Therefore, as addendum opinion is necessary to address the Veteran's lower back disorder in light of the updated gynecological treatment records.

Right Hip, Sleep, & Left Knee Disorders

The Board notes that, to date, the Veteran has never been afforded VA examinations for her hip, sleep, or knee claims.  The Board notes that the claims file contains lay and medical evidence of current hip, knee, and sleep disorders, and testimony to the effect that the current disorders, including current orofacial complaints, may be related to service.  See generally June 2017 Board hearing transcript.  The Board thus finds that the Veteran's active-duty complaints of ongoing lower back discomfort which she has testified as associated with her right hip and left knee, and documented complaints of difficulty sleeping, coupled with her current diagnoses indicate a relationship to service enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of her sleep, knee, and hip disorders.

Acquired Psychiatric Disorder

The Veteran asserts that she has PTSD as a result of her military service.  See June 2017 Board hearing transcript.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

If a PTSD claim is based on in-service personal assault, evidence from sources other than an appellant's service records may corroborate the account of the stressor incident.  Such evidence includes information regarding any in service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as lay statements from anyone that the Veteran may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  38 C.F.R. § 3.304(f)(5) (2017). 

The Veteran was not provided notice for PTSD claims based on personal assault, the basis for her stressor as testified by both the Veteran and her spouse during the June 2017 Board hearing.  Therefore, a remand is necessary to ensure that the Veteran is provided proper notice for the PTSD claims based on personal assault.  38 C.F.R. § 3.304(f)(3)-(5) (2017).

In addition, remand is also necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of any psychiatric disability, to include PTSD. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.

Assist the Veteran with the procurement of any potentially relevant private treatment providers, to include any records not previously associated with the file.  All attempts at assistance with this undertaking should be documented.

2.  Send the Veteran notice regarding claims for service connection for PSTD based on personal assault.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of 

A. Any current gynecological disability, to include fibroids;
B. Any current low back disorder, to include arthritis, and whether it has been proximately caused or aggravated beyond its natural course by any gynecological disability that is found;  
C. Any current sleep disorder, to include obstructive sleep apnea;
D. Any current left knee disorders; to include arthritis;
E. Any current right hip disorders, to include arthritis; 
F. Any current psychological disability, to include PTSD.

All indicated tests and studies should be performed, including a pelvic ultrasound, and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination reports must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed disorder (i.e. fibroids, arthritis, etc.) had its clinical onset during active service or is related to any incident of service. 

In providing these requested opinions, the examiners should note that that the Veteran is competent to report the onset and duration of her symptoms as well as her medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report, to include a detailed discussion of any medical opinions currently associated with the claims file, and all active-duty treatment records reflecting symptomatology expressed in the Veteran's statements and testimony taken during the June 2017 Board hearing.  

With regard to the Veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


